Citation Nr: 1428496	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-16 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to non-service-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to November 1988 with the United States Marine Corps and additional service with additional reserve service with the United States Army from August 1998 to February 2000.  The Veteran died in June 2007.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Los Angeles, California Department of Veterans Affairs Regional Office (RO).  In January 2013, the appellant appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board notes that the appellant was previously denied entitlement to service connection for the cause of the Veteran's death in an August 2007 RO administrative decision.  However, subsequent to that decision, the appellant submitted service treatment records that existed at the time of the August 2007 administrative decision, but were not associated with the claims file or reviewed at the time of that decision.  As such, pursuant to 38 C.F.R. § 3.156(c), the appellant's claim of entitlement to service connection for the cause of the Veteran's death is to be reconsidered.  The issue has been characterized accordingly.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The issue of whether service connection is warranted for the cause of the Veteran's death addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not serve in the active military, naval, or air service during a period of war.  


CONCLUSION OF LAW

Entitlement to non-service-connected death pension benefits is denied.  38 U.S.C.A. §§ 101, 1501, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.203, 3.314 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable to a claim for non-service-connected pension when the Veteran did not serve on active duty during a period of war).  In the instant case the relevant facts are not in dispute and the law is dispositive.

II.  Legal Criteria and Analysis

The law authorizes the payment of non-service-connected disability pension in some circumstances to the surviving spouse of a Veteran of a war who had the requisite service.  38 U.S.C.A. §§ 1502, 1521(j), 1541.

In pertinent part, eligibility for pension may be established by a Veteran having active service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The term "period of war" is defined by statute to mean the Spanish-American War (from April 21, 1898 to July 4, 1902), the Mexican border period (from May 9, 1916 to April 5, 1917), World War I (April 6, 1917 to November 11, 1918), World War II (December 7, 1941 to December 31, 1946), the Korean conflict (June 27, 1950 to January 31, 1955), the Vietnam era (February 28, 1961 to May 7, 1975 for veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975 for all other cases), and the Persian Gulf War (from August 2, 1990 and ending on a date yet to be prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

The Veteran's DD Form 214s and a verification of his active service show that he served on active duty with the U.S. Marine Corps from July 1976 to November 1988.  Additional service verification shows that the Veteran had service with the U.S. Army from August 1998 to February 2000, which the appellant reported was with the National Guard and was reserve service only.  The Board notes that there is no indication that the Veteran had any active service during his period of reserve service and at her January 2013 Board hearing, the appellant reported that the Veteran was not activated during the Gulf War.  

Official service department records are binding on VA for purpose of establishing service in the U.S. Armed Forces.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The service records and the appellant's own testimony clearly show that the Veteran did not have active military service during a period of war.  Thus, the Veteran's service does not meet the threshold criteria for basic eligibility for non-service-connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  Thus, the appellant does not meet the basic eligibility for non-service-connected death pension benefits.

Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The claim must be denied based upon a lack of entitlement under the law.  38 U.S.C.A. §§ 101, 106(c), 1521(j); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.203; Mason, 16 Vet. App. at 132.

ORDER

Entitlement to non-service-connected death pension benefits is denied.  


REMAND

The Board finds that additional development is needed before the appellant's remaining claim on appeal is decided.  

The appellant has claimed that the Veteran's cause of death, intracranial bleed, was caused by a stroke related to a diagnosis of hypertension and headaches that was incurred during active service.  A review of the Veteran's service treatment records shows that while a diagnosis of hypertension is not documented in the records that are available, on numerous occasions the Veteran was shown to have elevated blood pressure and complained of headaches.  Based on the evidence of elevated blood pressure and complaints of headaches during active service and the appellant's assertion that the Veteran's hypertension and headaches contributed to his death, the Board finds that the Veteran's claims file should be forwarded to the VA Medical Center for review and an opinion regarding whether the Veteran had hypertension and/or a headache disability at the time of his death that was etiologically related to his active service and whether such disability caused or contributed to the Veteran's death.

Additionally, a review of the record indicates that efforts to obtain pertinent private treatment records have not been made.  In this regard, at her January 2013 Board hearing, the appellant reported that the Veteran received consistent private treatment for his hypertension and headaches since his November 1988 separation from active service; however, there are no private treatment records associated with the claims file.  Further, the Veteran's death certificate shows that he died at Mount Sinai Hospital Medical Center in Chicago, Illinois, but any records from his treatment provided by Mount Sinai have not been obtained.  Efforts should be made to obtain any pertinent available private treatment records and associate them with the claims file.  

Finally, the record indicates that there are additional VA treatment records not currently available for review.  Specifically, of record are VA treatment notes from the Houston, Texas VA Medical center dated from 1993 to 1997 which appear to be incomplete as they are comprised solely of various radiology reports.  The appellant has also alleged that the Veteran received treatment at the Chicago, Illinois VA Medical Center from 2006 to 2007; however, no such records are associated with the file.  On remand, the Veteran's complete VA treatment records must be obtained. 

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should ask the appellant to identify any treatment provider from whom she knows Veteran received treatment for hypertension and/or headaches and to complete a release authorizing VA to request any such treatment records, to specifically include the records from Mount Sinai Hospital in June 2007.  If she does so, request these records, emphasizing that VA is requesting all of the Veteran's records pertaining to hypertension and/or headaches.  If such efforts are not successful, the appellant is to be notified of such, in order to allow her the opportunity to obtain and submit those records for VA review.  

2. The RO or AMC should obtain all outstanding VA treatment records from the Houston, Texas and Chicago, Illinois VA Medical Centers.  This should include a search of paper/archived records beginning in 1988, as well as all computerized records from that date to the present.

3.  If any private or VA records obtained reference treatment the Veteran received at another facility, please take the steps needed to obtain those records as well, so as to avoid another remand.

4. Then, only after obtaining as many of the above medical records as are available, the claims file should be forwarded to VA examiner with sufficient expertise to provide the following opinions: 

(a) Based on a review of the file, to include the Veteran's service treatment records, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran had a diagnosis of hypertension and/or a headache disability at the time of his death that was etiologically related to his active service, to include the elevated blood pressure findings therein.

(b) If so, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that such hypertension and/or headache disability played a material causal role in the Veteran's death or contributed substantially and materially to the Veteran's death, to include whether it caused or chronically worsened the certified cause of death.  

The complete rationale for all opinions expressed must be provided.  

5. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, these claims should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


